212 S.E.2d 909 (1975)
25 N.C. App. 319
STATE of North Carolina
v.
Charles W. ELLIS.
No. 744SC1069.
Court of Appeals of North Carolina.
April 2, 1975.
*910 Atty. Gen. Rufus L. Edmisten by Associate Atty. Archie W. Anders, Raleigh, for the state.
Hamilton & Sandlin by Billy G. Sandlin, Jacksonville, for defendant appellant.
BRITT, Judge.
In his only assignment of error, defendant contends the trial court erred in its charge to the jury "with regard to proximate cause of the collision and resulting death". He argues that the challenged instruction improperly relaxed the State's burden of proof and allowed the jury to find defendant guilty of involuntary manslaughter even if they believed that the collision was caused by the concurring negligence of defendant and Cook. The argument is not convincing. Our Supreme Court has held that one can be guilty of involuntary manslaughter whenever his culpable negligence is a proximate cause of the victim's death. State v. Harrington, 260 N.C. 663, 133 S.E.2d 452 (1963); State v. Phelps, 242 N.C. 540, 89 S.E.2d 132 (1955).
We hold that the challenged instruction, when considered with the remainder of the charge, was free from prejudicial error.
No error.
MORRIS and ARNOLD, JJ., concur.